FILE COPY




                                  No. 07-19-00358-CR


Louis Fred Gonzales                         §     From the 242nd District Court
 Appellant                                          of Hale County
                                            §
v.                                                November 6, 2019
                                            §
The State of Texas                                Opinion Per Curiam
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated November 6, 2019, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo